UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3456 General Government Securities Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund General Government Securities Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for General Government Securities Money Market Fund, covering the six-month period from December 1, 2008, through May 31, 2009. While most financial markets went on a wild ride during the funds reporting period, money market yields generally moved in one direction  down  trending alongside short-term interest rates to historical lows. The Federal Reserve Boards target of 0% to 0.25% for the overnight federal funds rate along with historic levels of demand for cash have served as anchors for money market yields in a domestic economy that has struggled with a 6.3% annualized contraction over the fourth quarter of 2008 and a 5.7% revised estimate of economic contraction during the first quarter of 2009. The stock and bond markets enormous swings have caused investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy while still being considerate of your current liquid asset needs. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2009, General Government Securities Money Market Funds Class A shares produced an annualized yield of 0.08%, and its Class B shares produced an annualized yield of 0.01%. Taking into account the effects of compounding, the funds Class A and Class B shares produced annualized effective yields of 0.08% and 0.01%, respectively. 1 Money market yields declined along with short-term interest rates over the reporting period, as the Federal Reserve Board (the Fed) reduced its target range for the overnight federal funds rate to between 0% and 0.25%, in its attempts to stimulate economic growth and stabilize the banking system. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, and repurchase agreements (including tri-party repurchase agreements). These instruments include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Money Market Yields Plunged During the Downturn The reporting period began in the midst of the most severe market turmoil since the 1930s. In the months prior to the start of the reporting period, major financial institutions found themselves unable to obtain short-term funding due to massive losses among mortgage- and asset-backed securities. In the ensuing tumult, investment bank Lehman The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Brothers filed for bankruptcy, and other major firms were either nationalized or sold to former rivals. Congress passed the $700 billionTroubled Assets Relief Program (TARP) to shore up the nations banks, and the Fed pumped massive amounts of liquidity into the financial system. The Lehman Brothers bankruptcy led to reduced liquidity in the commercial paper market, forcing one venerable funds net asset value below $1 per share. Other funds sponsors stepped in with cash infusions that enabled them to maintain stable net asset values.To prevent a surge in withdrawals, the U.S. government adopted the Temporary Guarantee Program for Money Market Funds, and the commercial paper market subsequently stabilized. On March 31, the U.S. government announced a further extension of the Temporary Guarantee Program for Money Market Funds until September 18, 2009. When the reporting period began, the economic downturn continued to gain momentum as job losses mounted and consumer confidence plunged. The Fed implemented an additional rate cut in December, and the target for the federal funds rate ended 2008 between 0% and 0.25%, a record low. Money market yields declined to unusually low levels along with short-term interest rates. U.S. economic activity contracted by 6.3% in the fourth quarter of 2008, and disappointing economic news continued to undermine investor sentiment in early 2009. In January, it was announced that the median sales price of single-family homes had fallen 12% in December compared to one year earlier.The U.S. economy lost more than 650,000 jobs per month in February and March. Meanwhile, the Conference Boards Consumer Confidence Index reached the lowest level since its inception in 1967. In an effort to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act to retain and create jobs, provide budget relief to states and localities, maintain social programs and offer tax relief to businesses and individuals. After hitting a multi-year low in early March, the U.S. stock market staged an impressive rebound through the reporting periods end. Despite an estimated 6.1% annualized GDP growth rate over the first 4 quarter of 2009, the markets were buoyed by signs that the economic downturn may be decelerating, including lower-than-expected numbers of jobless claims in April and May, signs of potential stabilization in some housing markets and an increase in retail sales. In addition, a decline in the three-month London Interbank Offered Rate (LIBOR) below 1% provided evidence of improved liquidity conditions in the global credit markets. However, the unemployment rate climbed to 9.4% in May, a 26-year high, suggesting that the recession had not yet run its course. Amid Turmoil, a Focus on Quality and Liquidity Early in the reporting period, in the midst of heightened volatility and highly challenging liquidity conditions in some market sectors, we focused on U.S. government-backed money market instruments with short maturities. As conditions stabilized, we lengthened the funds weighted average maturity toward a range that was roughly in line with industry averages. Despite recent signs of potential economic improvement, we generally remain concerned regarding liquidity conditions and tighter loan standards. In addition, the Fed opined at its April 2009 meeting that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Therefore, we intend to maintain the funds conservative credit posture and focus on liquidity. June 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class A shares would have produced annualized and annualized effective yields of 0.07%, and Class B shares would have produced annualized and annualized effective yields of 0.30%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Government Securities Money Market Fund from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Class A Class B Expenses paid per $1,000  $ 3.39 $ 3.74 Ending value (after expenses) $1,000.40 $1,000.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Class A Class B Expenses paid per $1,000  $ 3.43 $ 3.78 Ending value (after expenses) $1,021.54 $1,021.19  Expenses are equal to the fund's annualized expense ratio of .68% for Class A shares and .75% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2009 (Unaudited) Annualized Yield on Date of Principal U.S. Government Agencies79.4% Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 9/15/09 100,000,000 a 3/12/10 54,180,000 a Federal Home Loan Bank: 6/2/09 50,000,000 8/4/09 8/5/09 15,000,000 8/11/09 50,000,000 9/4/09 150,000,000 a 9/18/09 66,000,000 a 10/2/09 40,000,000 12/30/09 50,000,000 5/11/10 Federal Home Loan Mortgage Corp.: 6/2/09 150,000,000 b 7/6/09 38,500,000 b 7/7/09 34,702,000 b 7/28/09 100,000,000 b 9/14/09 100,000,000 b 9/30/09 50,000,000 b Federal National Mortgage Association: 6/1/09 175,000,000 a,b 7/22/09 100,000,000 a,b Total U.S. Government Agencies (cost $1,538,051,968) Repurchase Agreements20.6% Banc of America Securities LLC dated 5/29/09, due 6/1/09 in the amount of $60,000,800 (fully collateralized by $60,909,400 U.S. Treasury Notes, 1.375%, due 2/15/12, value $61,200,077) 60,000,000 Barclays Financial LLC dated 5/29/09, due 6/1/09 in the amount of $70,000,992 (fully collateralized by $61,426,000 U.S. Treasury Bills, due 4/1/10, value $61,200,014 and $9,221,000 U.S. Treasury Notes, 4.75%, due 8/15/17, value $10,200,041) 70,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) Calyon Securities (USA) dated 5/29/09, due 6/1/09 in the amount of $50,000,792 (fully collateralized by $46,865,000 Federal National Mortgage Association, 4.75%, due 2/21/13, value $51,000,394) Citigroup Global Markets Holdings Inc. dated 5/29/09, due 6/1/09 in the amount of $70,000,875 (fully collateralized by $60,109,000 Federal Farm Credit Bank, 1.59%-5.375%, due 6/4/09-5/20/19, value $60,126,218 and $11,200,000 Federal Home Loan Bank, 4.90%, due 1/29/24, value $11,274,405) Deutsche Bank Securities dated 5/29/09, due 6/1/09 in the amount of $50,000,667 (fully collateralized by $54,736,700 U.S. Treasury Notes, 2.75%, due 2/15/19, value $51,000,076) Goldman, Sachs & Co. dated 5/29/09, due 6/1/09 in the amount of $50,000,417 (fully collateralized by $13,997,900 U.S. Treasury Bonds, 7.125%, due 2/15/23, value $18,233,844 and $31,375,200 U.S. Treasury Notes, 4.75%, due 2/15/10, value $32,766,225) 8 Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) HSBC USA Inc. dated 5/29/09, due 6/1/09 in the amount of $50,000,625 (fully collateralized by $49,665,000 Federal Home Loan Mortgage Corp., 5.40%, due 6/4/09, value $51,000,991) Total Repurchase Agreements (cost $400,000,000) Total Investments (cost $1,938,051,968) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government Agencies Repurchase Agreements  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including repurchase agreements of $400,000,000)Note 1(b) Cash Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(c) Distribution fees, service and prospectus feesNote 2(b) Treasury insurance expenseNote 1(e) Custodian feesNote 2(c) Directors fees and expensesNote 2(d) Registration fees Professional fees Shareholders reports Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 2(a) Lessreduction in shareholder servicing costs due to undertakingNote 2(c) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2009 Year Ended (Unaudited) November 30, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares Class B Shares Dividends reinvested: Class A Shares Class B Shares Cost of shares redeemed: Class A Shares Class B Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2009 Year Ended November 30, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Distributions: Dividends from investment incomenet a Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b Ratio of net expenses to average net assets b c Ratio of net investment income to average net assets b Net Assets, end of period ($ x 1,000) a Amount represents less than $.001 per share. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2009 Year Ended November 30, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Distributions: Dividends from investment incomenet a Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b Ratio of net expenses to average net assets b Ratio of net investment income to average net assets b Net Assets, end of period ($ x 1,000) a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General Government Securities Money Market Fund (the fund) is a separate diversified series of General Government Securities Money Market Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering two series, including the fund.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 16 billion shares of $.001 par value Common Stock. The fund currently offers two classes of shares: Class A (10 billion shares authorized) and Class B (6 billion shares authorized). Class A shares and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act,. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2009, sub-accounting service fees amounted to $499,359 for Class B shares and are included in shareholder servicing costs. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 16 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices  Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs  Total In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009.
